Title: Franklin’s Memorandum about the Walpole Company, [14 July 1778]
From: Franklin, Benjamin
To: 


This memorandum is a key document in the story of Franklin’s involvement with the Walpole Company. In 1774 he had ostensibly resigned from it, because his presence among the promoters was a political liability in their campaign for a land grant. After his return to America, however, he continued to be active in the Company’s affairs: he signed a power of attorney for its agent, endorsed a legal opinion in favor of its title, and participated in the reorganization of one of its components that was emerging again as a separate entity. In 1777 he negotiated the return of the balance that remained of his initial payments to Walpole for his and his son William’s shares of the purchase money and attendant expenses. But as he indicates here, Franklin believed he retained his right to the land whenever the grant was made. He had dismissed the possibility of the crown as grantor, we believe, and now looked solely to Congress; the formal way in which he here records his claim indicates that he considered it a significant part of his legacy to his descendants.
 
[July 14, 1778]
Extract of a Letter from the honble. Mr. Thos. Walpole Tuesday July 7, 1778 to Dr. Bancroft.
“Pray make my best Compliments to Mr. Moses (i.e. BF). I am always flattered when he thinks of me and my Family. The Letter you mention he wishes to have returned, totally escaped my Memory. Perhaps I may not be able to lay my hand upon it immediately, but I will most certainly send it back soon.”
Afterwards in the same Letter: “I have found Mr. Moses’s Letter and will send it this Evening under Cover to G.H. & Co. not chusing to inclose it in this on Acct. of the Signature.”
The Letter mention’d above is the same that I now attach with a Wafer to this Paper. It was written on Request of Mr. Walpole, to obviate an Objection made by the Atty. General Thurloe to the Signing our Patent, viz. my being unworthy the Favours of the Crown. But I was still to be consider’d as an Associate, and was call’d upon for my Payments as before. My Right to two Shares, or two Parts of 72, in that Purchase, still continues, having paid all the Expence belonging to those Shares. And I hope, that when the Troubles of America are over, my Posterity may reap the Benefit of them. I write this Memorandum at Passy in France, where I now am in the Service of the United States. July 14. 1778.
B Franklin
